   CASE 0:19-cv-01084-DWF-LIB Document 1 Filed 04/22/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,
                                                Case No. 0:19-cv-1084
            Plaintiff,

            v.

NEIL J. HANSEN,

            Defendant.


                                     COMPLAINT

       Plaintiff, the United States of America, for its complaint against Defendant

Neil J. Hansen, alleges as follows:

       1.        This is a civil action in which the United States seeks to reduce to

judgment federal income tax assessments made against Defendant Neil Hansen for

tax years 2005, 2006, 2007, and 2010.

       2.        This action has been requested and authorized by the Chief Counsel

of the Internal Revenue Service, a delegate of the Secretary of the Treasury of the

United States, and is brought at the direction of a delegate of the Attorney General

of the United States, pursuant to 26 U.S.C. § 7401.

                                Jurisdiction and Venue

       3.        The Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1340 and 1345 and 26 U.S.C. § 7402(a).

       4.        Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and
   CASE 0:19-cv-01084-DWF-LIB Document 1 Filed 04/22/19 Page 2 of 4



1396 because the taxpayer’s liability for the taxes at issue accrued in this judicial

district, the taxpayer filed his federal income tax return for tax year 2010 in this

district, and a substantial portion of the events giving rise to this action occurred

within this district.

                                        Parties

       5.      Plaintiff is the United States of America.

       6.      Defendant Neil Hansen owns, and sometimes resides in, the real

property at 49536 202nd Place, McGregor, Minnesota, and he is subject to the

jurisdiction of this Court.

                     COUNT I: REDUCE TO JUDGMENT
                   FEDERAL INCOME TAX ASSESSMENTS

       7.      The United States incorporates by reference the allegations in

paragraphs 1 through 6 as if fully set forth herein.

       8.      Neil Hansen did not filed federal income tax returns for tax years

2005, 2006, and 2007, despite receiving sufficient income requiring him to do so.

       9.      Neil Hansen filed a federal income tax return for tax year 2010

reporting unpaid tax due.

       10.     On the dates below, a delegate of the Secretary of the Treasury made

assessments against Neil Hansen for income taxes, interest, and penalties for tax

years 2005, 2006, 2007, and 2010, as shown on the chart below. The chart also

includes the unpaid balances of the liabilities, including statutory accrued interest

and credits for any payments through March 1, 2019. Statutory interest continues



                                           2
   CASE 0:19-cv-01084-DWF-LIB Document 1 Filed 04/22/19 Page 3 of 4



to accrue from that date.

  Tax        Assessment       Assessed Tax       Assessed    Unpaid Balance as
 Period         Date                            Penalties &  of March 1, 2019
                                                 Interest
  2005        5/4/2009            $5,786.00        $4,268.58     $7,780.37
              6/22/2015                            $2,464.48
  2006        5/4/2009            $9,996.00        $5,713.51    $23,886.83
              6/22/2015                            $4,836.04
  2007        4/5/2010            $3,592.00        $1,831.44     $8,997.91
              6/22/2015                            $1,464.33
  2010        4/29/2013             $623.00         $254.83      $1,130.59
              6/22/2015                             $129.60
                                                TOTAL:          $41,795.70

       11.    The IRS gave notice of the assessments described in paragraph 10,

above, and demands for payment to Neil Hansen on or about the dates the

assessments were made.

       12.    Notwithstanding the notices and demands for payment, Neil Hansen

has failed to pay the assessed liabilities described above.

       13.    By reason of the foregoing, Neil Hansen is liable to the United States

in the total amount of $41,795.70 as of March 1, 2019, plus interest and other

statutory additions to tax that continue to accrue as provided by law.

       WHEREFORE, the United States respectfully requests that this Court enter

judgment on Count I of this complaint as follows:

       (a)    Judgment in favor of the United States and against Neil Hansen in

              the amount of $41,795.70, plus interest and other statutory additions

              to tax that accrue since March 1, 2019, and will continue to accrue as

              provided by law



                                          3
   CASE 0:19-cv-01084-DWF-LIB Document 1 Filed 04/22/19 Page 4 of 4



      (b)   That the Court award the United States its costs and such other relief

            it deems just and proper.

Dated: April 22, 2019                       Respectfully submitted,

                                            ERICA H. MACDONALD
                                            United States Attorney

                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Attorney
                                            General, Tax Division


                                             s/Gregory L. Mokodean
                                            GREGORY L. MOKODEAN
                                            Ohio Bar # 0086880
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 7238, Ben Franklin Station
                                            Washington, D.C. 20044
                                            202-307-6554 (v)
                                            202-514-6770 (f)
                                            Gregory.L.Mokodean@usdoj.gov
                                            Attorney for the United States




                                        4
